UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6715



JODY LARRY MORROW,

                                             Petitioner - Appellant,

          versus


SIDNEY   HARKLEROAD,    Marion Correctional
Institution; ROY A. COOPER, III, Attorney
General of North Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CA-02-142-2)


Submitted:   September 12, 2003           Decided:   October 10, 2003


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ann Bach Petersen, James Richard Glover, GLOVER & PETERSEN, P.A.,
Chapel Hill, North Carolina, for Appellant. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jody Larry Morrow appeals from the order of the district court

denying relief on his petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 (2000).    In reviewing the denial of a

§ 2254 petition, this Court may only grant a certificate of

appealability if the appellant makes a substantial showing of the

denial of a constitutional right.    28 U.S.C. §   2253(c)(2).   The

relevant inquiry is whether “‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable

or wrong.’”   Miller-El v. Cockrell, 537 U.S. 322,     , 123 S. Ct.

1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).   We have independently reviewed the record and conclude

that Morrow has failed to make this showing.   Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2